           Case 2:20-mj-00360-EJY Document 15 Filed 04/19/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     702-388-6577 Phone
 5   Katherine_Tanaka@fd.org

 6   Attorney for Michael Allan Nosker

 7                               UNITED STATES DISTRICT COURT

 8                                    DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                             Case No 2:20-mj-00360-EJY

10                  Plaintiff,                             STIPULATION TO
                                                           CLOSE CASE
11          v.

12   MICHAEL ALLAN NOSKER

13                  Defendant.

14
15          IT IS HEREBY STIPULATED AND AGREED, by and between Acting United States
16   Attorney Christopher Chiou and Special Assistant United States Attorney Rachel L. Kent,
17   counsel for the United States of America, and Federal Public Defender Rene L. Valladares
18   and Assistant Federal Defender Katherine Tanaka, counsel for Michael Allan Nosker, that the
19   case closed.
20          This Stipulation is entered into for the following reasons:
21   1.     On September 30, 2020, Mr. Nosker pled guilty to the charge of Operating a Motor
22   Vehicle while under the Influence of Alcohol in violation of 36 C.F.R. § 4.23(a)(1). ECF No.
23   10. And was sentenced to one year of unsupervised probation with the following conditions
24   requiring Mr. Nosker (1) pay $500.00 Fine and $10 Assessment; (2) to complete 8 hours
25   alcohol awareness class; (3) to complete the DUI Course with VIP; (4) not to violate any
26
            Case 2:20-mj-00360-EJY Document 15 Filed 04/19/21 Page 2 of 3




 1   local, state, or federal laws. Defendant is restricted from the Lake Mead NRA for a period of
 2   six (6) months. The remaining charges were dismissed.
 3          2.      Defendant has successfully completed the conditions. Defendant has
 4   completed a DUI and VIP course, 8 hours alcohol awareness class and has reported he has not
 5   violated any local, state, or federal laws and that he did not enter the Lake Mead National
 6   Recreation from September 2020 to March 2021.
 7          3.      The Government is satisfied Defendant has completed the conditions of his
 8   sentencing.
 9          4.      Because Defendant has successfully completed the terms of his sentencing, the
10   parties request the Court that the case be closed.
11          DATE: April 16, 2021
12
13    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
14
15    By /s/ Katherine Tanaka                         By /s/ Rachel L. Kent
      KATHERINE TANAKA                                RACHEL L. KENT
16    Assistant Federal Public Defender               Special Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:20-mj-00360-EJY Document 15 Filed 04/19/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3                                                      Case No. 2:20-mj-00360-EJY
                   Plaintiff,
 4                                                      [PROPOSED] ORDER
            v.
 5
     MICHAEL ALLAN NOSKER
 6
                   Defendant.
 7
 8
 9                                             ORDER

10          Based on the pending Stipulation of counsel, the Court finds Defendant has

11   successfully completed the conditions of his sentencing.

12          IT IS THEREFORE ORDERED that the case is closed.

13          DATED this 19th day of April 2021.

14
15                                               UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
                                                    3
